Matter of Vazquez v Farber (2019 NY Slip Op 03455)





Matter of Vazquez v Farber


2019 NY Slip Op 03455


Decided on May 2, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 2, 2019

Acosta, P.J., Friedman, Manzanet-Daniels, Gesmer, Singh, JJ.


9219 3517/17 -366] 170/19

[*1]In re Juan M. Vazquez, Petitioner,
vCurtis Farber, etc., et al., Respondents.


Juan M. Vazquez, petitioner pro se.
Letitia James, Attorney General, New York (Melissa Ysaguirre of counsel), for Hon. Curtis Farber and Letitia James, respondents.
Cyrus R. Vance, Jr., District Attorney, New York (John T. Hughes of counsel), for Shira Arnow, respondent.

The above-named petitioner having presented an application to this Court praying for an order, pursuant to article 78 of the Civil Practice Law and Rules,
Now, upon reading and filing the papers in said proceeding, and due deliberation having been had thereon,
It is unanimously ordered that the application be and the same hereby is denied and the petition dismissed, without costs or disbursements.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MAY 2, 2019
CLERK